Citation Nr: 0329251	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  94-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.A.J.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND

The veteran had active military service from March 1979 to 
March 1984.

This case comes to the Board of Veterans' Appeals (Board) 
from an RO rating decision, and was previously remanded by 
the Board in August 1999. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  There, the 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding any information previously 
provided (including that contained in an April 2002 letter 
from the RO), a full year is allowed to respond to a VCAA 
notice.  

Appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  Send a new VA Form 21-4142 to the 
veteran, requesting that he complete and 
return it so that the records from the 
offices of Dr. D.L.C. can be requested.  
Ask the veteran if he knows whether Dr. 
D.L.C. is deceased, or has an updated 
address for this physician (the address 
given by the veteran previously was Suite 
202A, Plaza Los Americas, Hato Rey, 
Puerto Rico  00918).  If and when the 
veteran responds, seek to obtain these 
records or at least written confirmation 
that they cannot be obtained. 

3.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) who have treated him for 
psychiatric symptoms since June 2002.  
Provide him with release forms and ask 
that a copy be signed and returned for 
each health care provider identified, and 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records can't be obtained and there is no 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  
Also inform the veteran that adjudication 
of his claim will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  

4.  With any needed assistance from the 
veteran, obtain from the Social Security 
Administration (SSA) any records 
pertaining to the veteran generated since 
March 1995 (the last time SSA records 
were associated with the claims file). 


5.  Arrange for a psychiatric examination 
of the veteran.  Send the claims folder 
to the examiner for complete review of 
the record.  In particular, the examiner 
should review the service medical records 
which were associated with the claims 
file in July 2002 (subsequent to the last 
VA psychiatric examination in September 
1996), specifically the records of 
treatment and hospitalization of the 
veteran in October 1992 relating to 
bilateral ankle injuries.  Any testing 
deemed necessary should be conducted.  
The examiner should answer the following 
questions:

a.  What is the correct diagnosis of 
the veteran's psychiatric disability 
(if any)?

b.  If the veteran has a current 
psychiatric disability, when did it 
first have its onset?  Is it more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent) that the veteran's 
currently diagnosed psychiatric 
disorder(s) had its onset in service 
or is otherwise related to incidents 
in service (including the October 
1992 treatment and hospitalization 
for bilateral ankle injuries)?  If 
it is not at least as likely as not 
that the currently diagnosed 
psychiatric disorder(s) had its 
onset in service or is otherwise 
related to incidents in service, is 
it at least as likely as not that 
the psychiatric disability had its 
onset within one year after 
discharge? 

c.  If the veteran's psychiatric 
disability did not have its onset in 
service or within one year after 
discharge, is it at least as likely 
as not that the psychiatric 
disability was caused by or is being 
aggravated by any service-connected 
disability?  If aggravated, the 
degree of aggravation should be 
described in as objective terms as 
possible.  

d.  Do you agree or disagree with 
the conclusions made by Dr. D.L.C. 
in his December 1987 written 
statement (opining that the 
veteran's depression had existed 
"since he suffered an accident 
while in the U.S. Army"), or with 
Dr. J.A.J. in his November 1995 
local hearing testimony (that 
"without a doubt" the veteran's 
condition began while he was in 
service), or with the two VA 
examiners in their March 1997 
addendum report (essentially 
concluding that the veteran's 
psychiatric disability was not 
manifested in service nor was 
secondary to any service-connected 
disabilities).  Please state the 
reason(s) why.

e.  If you are unable to answer any 
of these questions, please state the 
reason(s) why.  

6.  Thereafter, if the claim on appeal 
remain denied, provide the veteran and 
his representative with an supplemental 
statement of the case (SSOC).  Allow an 
appropriate period of time for response.
 
Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  VBA's Adjudication 
Procedure Manual, 
M21-1, Part IV, also directs expeditious handling of all 
cases remanded by the Board and the CAVC.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                     
______________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


